





CITATION: Vettese v. Vettese, 2011 ONCA 552





DATE: 20110810



DOCKET: C52670



COURT OF APPEAL FOR ONTARIO



Goudge, Juriansz and MacFarland JJ.A.



BETWEEN



Isabelle Vettese



Applicant (Appellant)



and



John Frank Vettese



Respondent (Respondent)



Isabelle Vettese, acting in person



Samantha Keser, for the respondent



Heard: August 9, 2011



On appeal from the judgment of Justice Heather A. McGee of the
          Superior Court of Justice, dated August 11, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant strenuously argues that this court has jurisdiction to
    hear her appeal. Assuming that this is so, we find the order appealed from one
    that was entirely within the trial judges discretion to make. There is no
    basis for us to interfere with it.

[2]

We agree with the trial judge when she says in the context of a request
    for final orders on the substantive issues of spousal support and equalization,
    the use of allegations alone is woefully inadequate. A failure to defend is
    simply not a sufficient basis for the findings of fact that the appellant
    seeks.

[3]

The appellant will have a chance at her trial to put evidence before
    the court to support her request for relief.

[4]

The appeal is dismissed.

S. T.
    Goudge J.A.


